NO








NO. 12-10-00245-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
                                                                             '     
 
IN RE:
JIMMIE JAMES HANES,                   '     ORIGINAL PROCEEDING
RELATOR
                                                                             '     
 


MEMORANDUM
OPINION
PER
CURIAM
            Relator
Jimmie James Hanes complains that he was sentenced to a term of imprisonment
that exceeds the statutory maximum.  Therefore, he asserts that his sentence is
illegal and requests a writ of mandamus directing the trial court to correct
it.
            The
court of criminal appeals has exclusive authority to grant postconviction
relief from a final felony conviction.  See Ater v. Eighth Court of
Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991).  But
an illegal sentence in a felony case may be raised for the first time in an
application for writ of habeas corpus.  Ex parte Rich, 194 S.W.3d
508, 513 (Tex. Crim. App. 2006).  Texas Code of Criminal Procedure article
11.07 prescribes the procedure for filing a postconviction habeas application
to seek relief from a final felony conviction in a Texas court.  See Tex. Code Crim. Proc. Ann. § 11.07
(Vernon 2005).
            Because
the court of criminal appeals has exclusive authority to grant postconviction
relief from a final felony conviction, we are without jurisdiction to consider
Relator’s petition for writ of mandamus.  Accordingly, his petition is dismissed
for want of jurisdiction.
Opinion delivered August 11, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(DO NOT PUBLISH)